 STEEL-FAB, INC.363Steel-Fab, Inc.and United Steelworkers of America,AFL-CIO,Petitioner.Cases 1-CA-8560 and1-RC-12298June 28, 1974DECISION AND ORDEROn April 20, 1973, Administrative Law Judge Mel-vin J. Welles issued the attached Decision in this pro-ceeding. Thereafter, the Respondent and the GeneralCounsel filed exceptions and supporting briefs.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, except as modifiedbelow.Contrary to the Administrative Law Judge, we donot find it "pointless" to rule on Respondent's allegedpostelection misconduct. If Respondent engaged infurther unfair labor practices subsequent to the elec-tion, it becomes even more appropriate for the Boardto issue a bargaining order as part of the remedy.In this case, prior to the election, the Respondentpromised employees increased benefits and a new jobclassification system. After the election, the Respon-dent granted an I1-cent-per-hour increase to all em-ployees on October 17, 1972, effective retroactively toOctober 1. As to the job classification problem, theRespondent, after the election, abandoned its ownplan and hired an outside consultant. Pursuant to theconsultant's recommendations, a new job descriptionand wage rate plan, dated December 1, 1972, was fullyimplemented by the Respondent between December4 and 18, 1972. The new system resulted in wageincreases for 39 employees and no decreases.In light of the Respondent's preelection promises,we conclude that the Respondent's aforementionedpostelection conduct constituted the implementing ofillegal promises in order to reward employees for re-jecting the Union and to dissuade employees fromfurther union activity. Therefore, the Respondent'sgranting of postelection benefits and instituting of anew job classification system was violative of Section8(a)(1) t of the Act. Further, the Respondent's seriouspostelection misconduct indicates its continued hos-tility to the Union and clearly shows that a fair rerunelection could not take place. The propriety of issuinga bargaining order in this case is thus bolstered by ourfurther findings herein.iAccordingly,we shall include in our remedial order a provision that theRespondent cease and desist from such conduct. However, this is not to beconstrued as a requirement that the Respondent rescind such benefits as weregranted.However, unlike our colleagues, we do not find thatthe Respondent's postdemand or postelection mis-conduct constituted independent violations of Section8(a)(5).Further, upon reexaming theseGissel-typecases, we conclude that it is unnecessary to predicatethe bargaining order on any 8(a)(5) violation. UnderGissel,to determine whether or not a bargaining ordershould issue as part of the remedy, we evaluate theseriousness of the employer's misconduct and its im-pact on the holding of a fair election (or rerun elec-tion). In effect, by issuing a bargaining order, we areremedying an employer's 8(a)(1) violations that havedissipated a union's majority and prevented the hold-ing of a fair election. It serves no real purpose to findadditionally a violation of Section 8(a)(5). InGissel,the Court's decision approved the propriety of a bar-gaining order as a remedy for substantial non-8(a)(5)violations. The Court, recognizing the Board's author-ity toissuea bargaining order without finding a viola-tion of Section 8(a)(5), stated, "The Board . . . haslong had a . . . policy of issuing a bargaining order,in the absence of a §8(a)(5) violation or even a bar-gaining demand, when that was the only available,effective remedy for substantial unfair labor practic-es."N. L. R B. v. Gissel Packing Co., Inc.,395 U.S. 575,614 (1969).One of the distortions of analysis which the artifi-cial injection of 8(a)(5) issues produces is referred toin the dissenting opinions herein. The dissents con-tend that unilateral changes in wages or working con-ditions after the date on which the 8(a)(5) violation isheld to have occurred should automatically be foundby the Board to be further 8(a)(5) violations, with noanalysis as to whether such changes were made forbona fide business reasons or whether they were moti-vated by antiunion considerations.In atrue8(a)(5) situation, such holdings are entirelyproper. For we have long held that, once a union iscertified or recognized, any change made without ne-gotiations with the employees' exclusive agent consti-tutes a failure on the part of the employer to fulfill hisbargaining obligations.But in the context here, such a rule rests on speciousfoundations. For in this type of case we decide theso-called 8(a)(5) issue on an assessment of the serious-ness of the employer's unfair labor practices, not onwhether a bargaining obligation has arisen.Thus on August 4, the date on which our dissentingcolleagues would find a bargaining obligation to havearisen, there was no way for anyone, including theEmployer, the Union, or the employees, to haveknown that a bargaining obligation existed. The elec-tion, which at that time everyone thought would de-cide the question of whether the Union would be thebargaining agent, had not yet been held. So how could212 NLRB No. 25 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Employer possibly know that any action takenthereafter,with respect to wages, hours, or workingconditions, would have to be first negotiated with theUnion? Upon reflection we think it unsound to as-sume that an employer is sufficiently prescient to di-vine that this Board may later say, in hindsight, thata bargaining obligation existed and thus impose aretroactive bargaining obligation.2 To do so may, wefear, create anomalies under existing precedent.For example, had the Employer here had a regularpractice of granting a set amount of wage increasesevery August 5, surely we would not hold that, be-cause, as the dissents would have it, a bargaining obli-gation existed on August 4, the Employer should havewithheld any such increase until bargaining could oc-cur. Indeed, if the evidence showed such a regularpattern, and if an employer didnotunilaterally grantany such increase before the election, we would, inmost cases, find such withholding unlawful.If, on the other hand, as here, the employer prom-ised and gave benefitsin order, to discourage unionactivity by the employees,then and only then is suchaction unlawful. And, it is unlawful for 8(a)(1) rea-sons,not because of a bargaining obligation whichhas no discernible existence until our decision revealsthat we have found it necessary to impose the obliga-tion as a remedy for serious unfair labor practices.Member Fanning argues that we are violating theprinciples laid down by the Supreme Court inGisseland reverting to the decisions of the fourth circuitwhich were disapproved by the Supreme Court. Thisis simply not true.It is of course true that the Supreme Court in theGisselcase affirmed the Board's finding of an 8(a)(5)violation. That is not to say, however, that the Su-preme Court wasmandatingthat the Board find sucha violation as a predicate for entering a remedial bar-gaining order, and nowhere in theGisselopinion isthere any denial of the Board's authority to enter suchan order to remedy 8(a)(1) and/or 8(a)(3) violations.Upon review of our past decisionsit isour opinionthat resting our remedial authority upon an 8(a)(5)finding is both unnecessary and undesirable. It will be2 Our dissenting colleagues misconstrue our point with respect to the re-troactivity of an 8(a)(5) bargaining order. In the normal 8(a)(3) case, forexample, the facts constituting the unfair labor practice generally take placeat or about the time of the discharge;the respondent can make his evalua-tion-right or wrong-as of that time, and backpay dates from then Infinding aGissel 8(a)(5)violation,on the other hand, our colleagues supporttheir findings by examining,inter aka,subsequent employer unfair laborpractices,and their effect on an election subsequently held. If these are foundsufficiently serious, our colleagues would date their 8(a)(5) findings from thedate of the union's earlier request to bargain,and the employer's refusal Itisnot the respondent's uncertainty that is bothersome,but rather that theoperative facts, on which the violation will rest,will not yet have occurredon the date respondent is to be found guilty of an 8(ax5) violation.To finda violationnunc pro tuncseems to us analytically unsound,in addition towhatever unfairness may be present.recalled that the Supreme Court inGisselaccuratelyoutlined the Board's position in the cases there atissueas follows:'Relying on these three assertions, the Board asksus to approve its current practice, which is brieflyas follows.When confronted by a recognitiondemand based on possession of cards allegedlysigned by a majority of his employees, an em-ployer need not grant recognition immediately,but may, unless he has knowledge independentlyof the cards that the union has a majority, declinethe union's request and insist on an election,either by requesting the union to file an electionpetition or by filing such a petition himself under§ 9(c)(1)(B). If, however, the employer commitsindependent and substantial unfair labor practic-es disruptive of election conditions, the Boardmay withhold the election or set it aside, andissue instead a bargaining order as a remedy forthe various violations.It is obvious from the above quotation that theessence of what was being argued inGisselwas thescope of the Board's remedial authority in caseswhere, as the above quotation sets forth, "the employ-er commits independent and substantial unfair laborpractices disruptive of election conditions...." It isequally apparent from the above Court description ofthe Board's position that the Board was not seekingto establish its authority to enter a bargaining orderbased solely on a refusal of a recognition demand inthe absence of other independent employer unfair la-bor practices.Nor do we here seek to revert to the fourth circuit'sstandards for the appropriateness of the bargainingorder remedy.The Supreme Court inGisseldescribed its differ-ences with the fourth circuit in the following language(395 U.S. at 613-615):Despite our reversal of the Fourth Circuit belowin Nos. 573 and 691 on all majorissues,the actualarea of disagreement between our position hereand that of the Fourth Circuit Js not large as apractical matter.While refusing to validate thegeneral use of a bargaining order in reliance oncards, the Fourth Circuit nevertheless left openthe possibility of imposing a bargaining order,without need of inquiry into majority status onthe basis of cards or otherwise, in "exceptional"cases marked by "outrageous" and "pervasive"unfair labor practices. Such an order would be an3 395 U.S. at 591 (1969). STEEL-FAB, INC.365appropriate remedy for those practices, the courtnoted, if they are of "such a nature that theircoercive effects cannot be eliminated by the ap-plication of traditionalremedies,with the resultthat a fair and reliable election cannot be had."N.L.R.B. v. Logan Packing Co.,386 F.2d 562, 570(C.A. 4th Cir. 1967); see alsoN.L.R.B. v. Heck'sInc.,398 F.2d 337, 338. The Board itself, weshould add, has long had a similar policy of issu-ing a bargaining order, in the absence of a §8(a)(5) violation or even a bargaining demand,when that was the only available,effective reme-dy for substantial unfair labor practices.See, e.g.,United Steelworkers of America v. N. L. R.B., .. .376 F.2d 770 (1967); J.C.Penny Co., Inc. v.N.L.R.B.,384 F.2d 479, 485-486 (C.A. 10th Cir.1967).The only effect of our holding here is to ap-prove the Board's use of the bargaining order inless extraordinary cases marked by less pervasivepractices which nonetheless still have the tenden-cy to undermine majority strength and impedethe election processes. The Board's authority toissuesuch an order on a lesser showing of em-ployermisconduct is appropriate, we shouldreemphasize, where there is also a showing thatat one point the union had a majority; in such acase, of course, effectuating ascertainable em-ployee free choice becomes as important a goalas deterring employer misbehavior. In fashioninga remedy in the exercise of its discretion, then,the Board can properly take into considerationthe extensiveness of an employer's unfair practic-es in terms of their past effect on election condi-tions and the likelihood of their recurrence in thefuture. If the Board finds that the possibility oferasing the effects of past practices and of ensur-ing a fair election (or a fair rerun) by the use oftraditional remedies, though present, is slight andthat employee sentiment once expressed throughcards would, on balance, be better protected bya bargaining order, then such a order should is-sue (see n.32,suprd).We would note particularly the portion of theabove rationale wherein the Court said "The onlyeffect of our holding here is to approve the Board'suse of the bargaining order in less extraordinary casesmarked by less pervasive practices which nonethelessstill have the tendency to undermine majority strengthand impede the election processes."The central issue in all these cases is, as the Court'sopinion inGisselspellsout, the propriety of theBoard'suse ofa bargaining order as a remedy forvarying degrees of employer unfair labor practices.We see no point, in cluttering up the analysis of thiscentral issuewith the kinds of matters which we cus-tomarily consider in deciding whether an employerhas or has not met the kinds of bargaining obligationsdealt with in our typical refusal-to-bargain 8(a)(5)cases.Indeed it is our view, in hindsight, that if theBoard,ab initio,had treated this as a purely remedialissue and had not interjected the superfluous 8(a)(5)finding,much confusion could have been avoided.Even today it is not uncommon for unsophisticatedcritics of the Board to misinterpret the Board's policyin this area and to erroneously assert that this Boardfrequently requires employers to bargain with unionson the strength of authorization cards instead of al-lowing employees the more democratic alternative ofutilizing the Board's election processes. Had we madeplain initially that the bargaining order is not de-signed to do that, but instead is designed solely as aremedy for serious employer interference with em-ployee rights, it is at least arguable that we could haveprecluded the erroneous impression that the Boardwas attempting to substitute, as a general policy, theuse of authorization cards for the Board's orderly andhighly respected election machinery.We are therefore not departing one iota from anyteaching ofGisselwith respect to the scope of theBoard's authority to enter bargaining orders as a rem-edy for employer unfair labor practices, nor from thestandards set forth therein outlining the categories ofcasesin which such a remedial order is appropriate.Instead, we are simply removing from the analyticalprocess involved in applying those standardsa seman-tic difficulty which we believe has clouded the centralissueover the years.Accordingly, having concluded that it isnot essen-tial to make 8(a)(5) findings in order to issue a bar-gaining order,Members Kennedy and Penello jointhe position of Chairman Miller, as stated in his con-curring opinion inUnited Packing Co.,187 NLRB878, 880. As stated by Chairman Miller inUnitedPacking,itdistorts our analysis to predicate bargain-ing orderson 8(a)(5) violations, and it is desirable forthe Board to concentrate solely on a careful examina-tion of the employer's 8(a)(1) conduct and its impactupon the holding of a fair election. Henceforth, intheseGissel-typesituations,we shall dispense withfinding an 8(a)(5) violation and instead determineonly whether or not a bargaining order is necessary toremedy the employer's 8(a)(l)'s.In thiscase, the Respondent's numerous and egre-giousviolations of Section 8(a)(1) and (3), occurringboth before and after the election, clearly dissipatedthe Union's majority and have created an atmosphere 366DECISIONSOF NATIONALLABOR RELATIONS BOARDin which a free and fair election could not take place.Our additional 8(a)(1) findings herein, showing theRespondent's continuing unlawful activity, indicateconclusively that a bargaining order is the only appro-priate remedy for the Respondent's misconduct.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge,as hereinmodified,and hereby orders that Respondent, Steel-Fab, Inc.,Fitchburg,Massachusetts,itsofficers,agents, successors,and assigns,shall take the actionset forth in the said recommended Order, as modifiedbelow:1.Substitute the following as paragraph 1(b) of theAdministrative Law Judge's recommended Order:`'(b)Promising and thereafter granting employeesbenefits and/or new job classifications to dissuadethem from union activities and to reward them forceasing to support a union."2.Eliminate paragraph I(f) of the AdministrativeLaw Judge's recommended Order.3.Substitute the following as paragraph 2(b) of theAdministrative Law Judge's recommended order:"Upon request,recognize and bargain with UnitedSteelworkers of America,AFL-CIO,as the exclusivecollective-bargaining representative of the employeesin a unit of all production and maintenance employ-ees at theEmployer'sFitchburg,Massachusetts,plant,excluding office clerical employees,guards,foremen and all supervisors as defined in Section2(11) of the Act,respecting rates of pay, wages,hours,or other terms and conditions of employment and, ifan understanding is reached,embody such under-standing in a signed agreement."4.Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the election conductedon August31, 1972,in Case 1-RC-12298 be set aside,that the petition therein be dismissed,and that theproceeding in Case 1-RC-12298 bevacated.MEMBER FANNING, concurring in part and dissentingin part:I agree with my colleagues in the majority that Re-spondent engaged in egregious violations of Section8(a)(1) and (3) of the Act and that a bargaining orderto remedy such violations is warranted in this case. Idissent from their conclusion that Respondent did notviolate Section 8(a)(5) of the Act and that a bargain-ing order, dating from August 4, 1972, the date theUnion demanded recognition based on its concededstatus as the employees' bargaining representative is"unnecessary."This is the first time in the long history of the Boardthat a majority of its members have refused to find aviolation of Section 8(a)(5) where a union's majorityhas been established by valid authorization cards andthe employer, upon demand, has refused to bargainwhile at the same time committing serious unfair la-bor practices. The majority's failure to find this unfairlabor practice is contrary to the literal language ofSection 8(a)(5), which directs the Board to find sucha violation where the employer has refused to bargainwith a union selected by a majority of its employees.It Is contrary to the holding of the Supreme Court intheGisselcase,supra,where the Court found thatSection 9(c)(1)(B) was not intended "to relieve anyemployer of his § 8(a)(5) bargaining obligation where,without good faith, he engaged in unfair labor practic-es disruptive of the Board's election machinery."a It iscontrary to the legislative history of Section 8(a)(5) setforth in particular detail by the Supreme Court inGissel, supra,in support of its conclusion.5Ihave carefully considered and I reject themajority's assertion that a finding of a violation ofSection 8(a)(5) in cases such as this is "unnecessary,""serves no real purpose," and "distorts our analysis."Obviously, this is not a situation where the remedy forthe same unfair labor practice would inevitably be thesame regardless of the particular section of the statuteinvoked by the General Counsel.I submit that in cases of this kind it is of overridingimportance for the effectuation of the purposes of theAct that employers be found in violation of Section8(a)(5).Consider, that after August 4, when undernormal Board Law this Employer's bargaining obliga-tion would have commenced, the Employer engagedin bargaining with individual employees contrary tothe statutory requirement that he bargain only withtheir selected representative. The majority's Orderdoes not remedy this violation. Consider, that afterAugust 4 the Employer engaged in unilateral changesin conditions of employment in violation of Section8(a)(5).The majority's Order does not remedy thisviolation except to the extent such conduct constitutesindependent violations of Section 8(a)(1). Consider,that after August 4 the Employer, again violating hisbargaining obligation, refused to furnish the Unionwith information relating to changes in wages and jobclassifications. The majority's Order does not remedythis violation. Violations of even more serious propor-tions will go unremedied in similar cases under themajority's new rule. For example, after a bargaining° 395 U S at 6005 395 U S at 598-600 STEEL-FAB, INC.367obligation has been established by the use of cards anemployer may decide to relocate his plant for eco-nomic reasons, to cut wages, or to go out of businessin whole or in part. Contrary to precedent, the majori-ty would find no violation of Section 8(a)(5) and pro-vide no remedy for such conduct no matter howserious the employer's other unrelated unfair laborpractices. The employer would be under no order ofthe Board to bargain about its decision or even theeffect upon its employees of such 8(a)(5) unfair laborpractices.We do not know and cannot predict at thistime the impact of the Board's decision upon the ac-cepted rule that a union's majority, once established,is presumed to continue until rebutted by substantialevidence. Where the Board's order is based not on theunion's right as the employees' majority representa-tive to a bargaining order, but upon the remedy ofother unfair labor practices, what weight can orshould be given to its unrecognized lawful selection asthe majority representative of employees under Sec-tion 8(a)(5) of the Act?I can find no justification or reasonable rationalefor the majority's decision, reversing, as it does, long-established Board and court precedent. It will nothelp to say that but for the Employer's independentunfair labor practices there would be no violation ofSection 8(a)(5) and a bargaining order under existingrules would not issue where, as here, the Union hasacquired its majority by means of authorization cards.It has always been a cardinal tenet of Board law thata Board election is the preferable method of estab-lishing employee preference for or against union rep-resentation. Indeed, the Supreme Court inGissel,supra,took note of and approved the Board's policyin this respect .6 But this is not to say that an employeris or should be' exonerated from his statutory obliga-tion under Section 8(a)(5) where his conduct hasmade it improbable or unlikely that aBoard electionwould be a method better than, or as good as, authori-zation cards to determine the union's majority status.This, however, is precisely the Frankenstein that themajority has chosen to manufacture in this case.The, majority's position boils down to a truncatedversion of the fourth circuit's rule that a bargainingorder in aGissel-typecase can beused only to remedyindependent unfair labor practices, but not an 8(a)(5)violation. In an extended analysis of that court's viewthe Supreme Court reversed the fourth circuit's hold-ing with respect to its refusal to grant a bargainingorder on an 8(a)(5) charge based on cards, but leftstanding the court's position that such an order couldbe issued for outrageous unfair labor practices irres-pective of the union's majority status.? The Supreme6 395 U.S at 596.Court noted that the Board had a "similar policy" 8without pointing out that the Board's policy relatedonly to the issuance of a bargaining order for substan-tial 8(a)(1) and (3) violations where no 8(a)(5) viola-tion was involved, but in which the Board requiredthat the union had at one time attained majoritystanding.In anattempt to walk between the rain-drops, the majority concludes that it is "unnecessary"to base a bargaining order on an 8(a)(5) violation, thatits order need only remedy otherseriousunfair laborpractices, but nevertheless, and somewhatinconsis-tently, that the Union must have achieved majoritystatus, which the Employeris freeto disregard with-out violating Section 8(a)(5). Apart from being veryconfusing, I submit that the majority is clearly wrong.The similar policies of the fourth circuit and theBoard were considered by the Supreme Court in thefirst category of pervasive unfair labor practices .9 Inthe next paragraph the Court pointed out that theonly effect of its holding was "to approve the Board'suse of the bargaining order in less extraordinary casesmarked by less pervasive practices, which nonethelessstill have the tendency to undermine majority strengthand impedeelection processes." 10 If the majority isright, the Court in adopting the Board's rule gov-erning8(a)(5) authorization card cases adopted onlythat portion relating to the appropriateness of a bar-gainingorder, but rejected, ignored, or did not consid-er the rule in its entirety. It is undisputed that theBoard's rulein such cases provided for a bargainingorder to remedy 8(a)(5) violations from the date of theemployer's initial refusal to bargain. Indeed, thewhole tenure of the Court's opinion is contrary to themajority's decision. Unlike my colleagues, I cannotassume that the Supreme Court has, in effect, reversedBoard law while appearing to approve it.In affirming the Board's policy of granting a bar-gainingorder to remedy 8(a)(5) violations where theunion'smajority was based on cards, the Court indi-cated that the Board had discretionary authority toreduce the numberof casestheretofore included inthat category." CitingAaron Brothers Company ofCalifornia,158 NLRB 1077 (1966), with approval, theCourt emphasized the absence ofa per serule that thecommissionof any unfair labor practice would auto-matically resultin an 8(a)(5) violation and the is-suance ofa bargaining order. 12 InAaron BrotherstheBoard had held that the commission of minor unfairlabor practices did not warrant a finding that theemployer had violated Section 8(a)(5), despite the7 395 U.S at 613-614.8 395 U.S at 614.9 Ibid10 Ibid.395 US. at 615.12 Ibad. 368DECISIONS OFNATIONALLABOR RELATIONS BOARDunion's successful campaign in securing authorizationcards. So too, the Court concluded, a fair electionmight be possible in some cases in which theemployer's unfair labor practices were less than per-vasive." Accordingly, the Court instructed the Boardto examine the record in such cases carefully andreach a balanced judgment on this issue. If, on bal-ance, the Board decided that a fair election could beheld,obviously thismethod of determining theunion's majority status was to be preferred over itsdesignation by means of authorization cards. If, onthe other'hand, the Board concluded that there wasonly a slight possibility of erasing the effects of theemployer's unfair conduct, then the sentiment of theemployees for the union, evidenced by authorizationcards, was a better indication of their true desires.14Clearly, in the latter situation, the Court was uphold-ing long-established Board law that a union's majorityrepresentative status would be recognized by theBoard and enforced through the statutory commandof Section 8(a)(5) and 8(d).If I have read theGisseldecision correctly the Courthas found that: (1) Congress has not eliminated theuse of authorization cardsas one meansof estab-lishing a union's majority status for purposes of Sec-tion 8(a)(5); (2) a Board election, if it can beconducted fairly, is a preferable method of determin-ing employee choice; (3) where an employer commitsextraordinary violations of Section 8(a)(1) and (3) abargaining order is a proper remedy for such viola-tionswhether or not the union had ever achievedmajority status; (4) the Board's policy of granting abargaining order to remedyan 8(a)(5) violation wherethe evidence of the union's majority consists of validauthorization cards, is proper if, on balance, theBoard decides that this method of exercising employ-ee choice is, in the circumstances, preferable to aBoard election; and (5) where a fair election can beconducted or where the employer has engaged only inminimal unfair labor practices, as inAaron Brothers,supra,no violation of Section 8(a)(5) should be foundand no bargaining order should issue.Conceding that the Supreme Court inGisselfounda violation of Section 8(a)(5), the majority neverthe-less argues that the Board is not "mandated" to dolikewise in this and similar cases.Apparently,the ma-jority takes the position that the Court inGisselwasmerely approving a reasonable policy of the Board,but that the Board is now free to adopt another policydifferent from the one approved by the Court. I sub-mit that the majorityismistaken.The fact that theCourt acknowledged the Board's authority to grant aIbid14 395 U S. at 614-615bargaining order without finding a violation of Sec-tion 8(a)(5) is not an invitation to the Board to ignoreconduct in violation of this section of the Act. Inconsidering the validity of Board law under Section8(a)(5) the Court set forth in great detail the legislativehistory of the 1947 amendments to the Act, particular-ly Section 9(c)(1)(B) as it affected an employer's obli-gations under Section 8(a)(5), the statutory directiveof Section 8(a)(5), and the Court's own precedentssuch asN. L. R. B. v. Bradford Dyeing Association,310U.S. 318, 339-340 (1940), andFranks Bros. Companyv.N.L.R.B.,321 U.S. 702 (1944), among others, citingwith approval its decision inUnited Mine Workers v.Arkansas Flooring Co.,351 U.S. 62, 69 (1956), to theeffect that, where the union had established its majori-ty by the use of authorization cards without any bonafide dispute, the employer's "denial of recognition ofthe union would have violated § 8(a)(5) of the Act." 15The Court next considered whether cards were sounreliable that they ought never be used to establisha union's majority and support an order to bargain.16The Court concluded that where the employer hadengaged in conduct disruptive of the election processcards could be the "most effective-perhaps theonly-wayof assuringemployee choice." " TheCourt finally held, in accordance with Board law asdistinguished from that of the fourth circuit, that abargaining order based on cards was appropriatewhere the employer's conduct had made a fair elec-tion improbable. Thus, it is no longer open to theBoard, through the advantage of hindsight or other-wise, to hold that a finding of a violation of Section8(a)(5) in these cases is a "superfluous finding." TheSupreme Court has spoken, not only inGissel,but inthe more recent case ofN.L.R.B. v. Savair Manufac-turingCo.,414 U.S. 270 (1973), where the Court, citingGissel,interpreted that case as follows: "There weheld that the gathering of authorization cards from amajority of the employees in the bargaining unit mayentitle the union to represent the employees for collec-tive-bargaining purposes, even though there has beenand will be no election . . . and thatrejection of thatauthorizationby the employer is an unfair labor prac-tice." 18(Emphasis supplied.)While the dissentingJustices in that case had a different view with respectto the issue inSavair,they too pointed out that a cardmajority would serve as the basis for an 8(a)(5) bar-gainingorder underGisselif the employer had com-mitted serious unfair labor practices.19The majority deny that their view of the law corre-sponds to that of the fourth circuit. Like the fourth15 395 U S at 597-59816 395 U S at 601-603'7 395 U S at 60218N L R B v Savair Manufacturing Company, 414 U Sat 280 (1973)'9 Id at 281 STEEL-FAB, INC.369circuit, however, the majority will not find a violationof Section 8(a)(5) although the employer has refusedto recognize and bargain with a union selected by amajority of its employees by authorization cards. Thefourth circuit's position, rejected by the SupremeCourt, was that cards were too unreliable to supporta bargaining order. The majority's view is that thebargaining order should be treated as a "purelyremedial issue" relating only to employer unfair laborpractices other than Section 8(a)(5). It would clutterup their analysis, the majority contend, to find andremedy the violation of Section 8(a)(5). Unlike thefourth circuit's view, there is no intimation in themajority's opinion that they would issue a bargainingorder as a remedy for employer unfair labor practicesif the union had not, in fact, secured a majority ofvalid cards. If Section 8(a)(5) is so unnecessary, super-fluous, and cluttering of analysis, will the majorityremedy serious unfair labor practices without regardto the union's majority status? And if not, have not themajority accepted three-fourths of the fourth circuit'sopinion relating to bargaining orders for pervasiveemployer unfair labor practices and applied'that ruleto less pervasive conduct which, the Supreme Court inGisselheld, would justify a bargaining order if therecord showed that the union at one point hadachieved majority status?In my opinion, the issue in thiscase isof paramountimportance in effectuating the policies of Section8(a)(5) of the Act as interpreted by the SupremeCourt. I cannot agree that we are engaged here indisputing a mere "semantic difficulty." Nor do I be-lieve that it is the business of the Board to placateuninformed critics, who frequently misjudge and mis-quote Board law. Rather, it seems to me our effortshould be in the direction, of stating our view of thelaw in the clearest, fullest terms, relying on the highestprecedents, and remedyingeveryviolation of the Act,which the record shows has been committed by anemployer or a union.Finally, I must respond to the majority's argumentthat no violation of Section 8(a)(5) should be foundbecause to do so would impose a "retroactive bargain-ing order" on this Employer. It should not requiresaying that every order of this Board finding a viola-tion of the Act is retroactive and the remedy appliesas of the date of the finding of the original unfair laborpractice. No oneknowsthat an employer has violatedSection 8(a)(3) on the date an employee is dischargeduntil the Board and the courts make that decision. Nooneknowsthat an employer has engaged in bad-faithbargaining in violation of Section 8(a)(5) or has violat-ed that section of the Act even after refusing to bar-gainwith a certified union until the Board andultimately the courts speak. Every union and everyemployer acts at its peril by engaging in conduct thatmay subsequently be the subject of an unfair laborpractice charge. This has always been the law, as Iunderstand it. Clearly, this particular Employer mustbe held to have known that when President Hall andothers engaged in serious unfair labor practices theRespondent was running the risk that the Boardwould find the authorization cards of August 4 thebest available evidence of the Union's majority statusand that such a finding would put the Employer inviolation of Section 8(a)(5) as of that date. Whetheror not a further violation of that section would occurifRespondent granted a wage increase on August 5 isa matter, again, for the consideration of the Boardand the courts, upon a proper charge filed and com-plaint issued. But however viewed, this Employer,even in the majority's analysis, is hardly an innocentand unsophisticated participant in unfair labor prac-tices. To suggest that it is somehow unfair to find theRespondent in violation of Section 8(a)(5) and to in-sist that a remedy for such a violation apply, if at all,only as of the date of the Board's Order finding anunfair labor practice is, in my opinion, sheer non-sense.Accordingly, I dissent from the majority's refusal tofind and remedy the conceded violation of Section8(a)(5) in this case.MEMBER JENKINS, concurring in part and dissenting inpart:I agree with my colleagues that Respondent violat-ed Section 8(a)(1) and (3) as set forth by the Adminis-trative Law Judge. I further agree with my colleaguesin the majority that Respondent's granting of post-election benefits and instituting of a new job classifi-cation system were violative of Section 8(a)(1) of theAct.Moreover, in my view, a bargaining order toremedy these violations is warranted in this case. Onthe other hand, I disagree with my colleagues in themajority when they fail to find that Respondent vio-lated Section 8(a)(5) of the Act and fail to provide abargaining order dated from August 4, 1972, the datethe Union demanded recognition. Also, inasmuch asIwould find that, at all times after August 4, Respon-dent was obligated to bargain with the Union as col-lective-bargaining representative of its employees, Iwould also find that Respondent's changes in wagesand job classifications after that date without notifica-tion to or bargaining with the Union further violatedSection 8(a)(5) of the Act.My colleagues, as their opinions express, havewidely differing views as to the import of the SupremeCourt's decision inN.L.R.B. v. Gissel Packing Co.,Inc.,395 U.S. 575 (1969). Since I am not in completeagreement with either of the views expressed, I have 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDelected to set forth my views briefly in a separateopinion.The Court's decision inGisselisessentially a reaf-firmation of many long held Board views and a rejec-tion of the numerous and varied attacks on theseholdings by litigants before usand bythose courts towhich we must look for enforcement of our Orders,including the fourth circuit.Thus, the very first issueconsideredby the Courtwas whether a union canestablish a bargaining obligation by means other thana Board election and whetherthe validityof possiblealternative routes to majority status, such as cards,was affectedby the1947 amendments to the Act. Inthis regard the Board had always preferred that thebargaining obligation be established through its elec-tion procedures,but recognized that certain other lim-ited avenues were available warranting the creation ofa bargaining relationship.The Courtexpressly ap-proved the Board's views and approach to this trou-blesome problem(395 U.S. at 596-598), as follows:The most commonly traveled route for a union toobtain recognition as the exclusive bargainingrepresentative of an unorganized group of em-ployees is through the Board's election and certi-fication procedures under § 9(c) of the Act .. .it is also, from the Board's point of view, thepreferred route. A union is not limited to a Boardelection, however, for in addition to § 9, the pres-ent Act provides in § 8(a)(5) . . . as did the Wag-ner Act in § 8(5), that "[i]t shall be an unfair laborpractice for an employer . . . to refuse to bargaincollectively with the representatives of his em-ployees, subject to the provisions of section 9(a)."Since § 9(a), in both the Wagner Act and thepresent Act, refers to the representatives as theone "designated or selected" by a majority of theemployees without specifying precisely how thatrepresentative is to be chosen, it was early recog-nized that an employer had a duty to bargainwhenever the union representative presented"convincing evidence of majority support." Al-most from the inception of the Act, then, it wasrecognized that a union did not have to be certi-fied as the winner of a Board election to invokea bargaining obligation; it could establish major-ity status by other means under the unfair laborpractice provision of § 8(a)(5)-by showing con-vincing support, for instance, by a union-calledstrike or strike vote, or, as here, by possession ofcards signed by a majority of the employees au-thorizing the union to represent them for collec-tive bargaining purposes.We have consistently accepted this interpreta-tion of the Wagner Act and the present Act, par-ticularly as to the use of authorization cards.[Citations omitted.] Thus, inUnited Mine Work-ers, supra,we noted that a "Board election is notthe only method by which an employer may sat-isfyitselfas to the union's majority status," 351U.S., at 72,n. 8, since § 9(a), "which deals ex-pressly with employee representation, says noth-ing asto how the employee's representative shallbe chosen," 351 U.S., at 71. We therefore pointedout in thatcase,where the union had obtainedsigned authorization cards from a majority of theemployees, that "[i]n the absence of any bonafide dispute as to the existence of the requiredmajority of eligible employees, the employer'sdenial of recognition of the union would haveviolated § 8(a)(5) of the Act." 351 U.S., at 69. Wesee no reasonto reject this approach to bargain-ing obligations now, and we find unpersuasivethe Fourth Circuit's view that the 1947 Taft-Hartley amendments, enacted some nine yearsbefore our decision inUnited Mine Workers, su-pra,require us to disregard that case. [Footnotesomitted.]Not only did the Court spell out its approval of theBoard's approach to these matters, but, in the pas-sages I have quoted, the Court made crystal clear thatin denialof recognition, where the union obtainssignedauthorization cards from a majority of the em-ployees, the violation is of Section 8(a)(5) of the Act.I see noreason in logic or in law to change our longheld views as the majority of my colleagues now pro-pose, nor do I believe that the Board has heretofore"artificially" injected 8(a)(5) mattersin these cases.Clearly, the Supreme Court did not believe it was"artificial" or "unnecessary" to predicate a bargain-ing order on any 8(a)(5) violation.On the other hand,in certainlimited areas, theCourt, inGissel,also approved the Board's long heldviews that a bargaining order may be appropriate toremedy unfair labor practices not normally runningafoul of Section 8(a)(5). Thus, at page 614, the Courtstated:The Board . . . has long had a . . . policy ofissuing a bargaining order, in the absence of a §8(a)(5) violation or even a bargaining demand,when that was the only available, effective reme-dy for substantial unfair labor practices.Those long held policies of the Board, approved by STEEL-FAB, INC.371the Court inGissel,are correct, and I see no presentneed or sound policy reason for abandoning them atthis time. Needless to say, the application of thesepolicies may require the Board, on occasion, "to walkbetween the raindrops" as suggested by my colleagueMember Fanning, but this is the course, in my view,which is essential to the sound administration of theAct.The majority of my colleagues conclude that noviolation of Section 8(a)(5) should be found becauseto do so would impose a "retroactive bargaining or-der" on an employer. In other words, in the instantcase, they would allow the Respondent to escape withthe fruits of its unlawful behavior. I believe their posi-tion on this point to be logically wrong. A Boarddecision does not create rights and obligations, butmerely ascertains and expresses their existence. Thefacts, conduct, and legal principles create the rightsand obligations of the parties. This is the sound reasonwhy every order of this Board and indeed every judi-cial opinion is retroactive to the date of conduct andnot the date of the Board or court opinion. Indeed, mycolleagues have long provided for backpay remediesfrom the date of the conduct, not the date of theBoard opinion. Logic demands the same principle beapplied to bargaining orders.So that there may be no doubt as to my views in thistroublesome area of the law, I would continue to find,as in the instant case, an 8(a)(5) violation where therehas been a demand for bargaining or recognition; Iwould find the violation occurred at the time of thedemand, and any unilateral changes in terms and con-ditions of employment thereafter would, in my view,constitute additional 8(a)(5) violations. In those caseswhere no demand or request for bargaining has beenmade, but a petition has been filed and the electionhas been frustrated by the employer's misconduct, Iwould consider the petition as constituting a construc-tive demand or request for bargaining and I wouldfind the 8(a)(5) violation from the date the petition isfiled. Similarly, any unilateral changes in terms andconditions of employment would constitute addition-al violations of Section 8(a)(5). My views would be thesame in those situations where a petition has beenfiled but subsequently withdrawn. In those caseswhere no demand or request for bargaining has beenmade, and no petition has been filed, but the unionhas in fact represented a majority of the employees,Iwould not find an 8(a)(5) violation, but would findan 8(a)(1) violation only. If the 8(a)(1) misconductrises to the level suggested by the Court inGissel, Iwould provide for a collective-bargaining remedy dat-ing from that first instance of misconduct which ulti-mately frustrated the election process. Moreover, Iwould further find that any unilateral change in theterms and conditions of employment after that datewould not only constitute additional violations of Sec-tion 8(a)(1) but would also constitute violations ofSection 8(a)(5).Member Fanning has correctly pointed out the de-ficiencies in remedy, which the majority now creates,and the undermining of the statute which results,without logic or reason to support the change, fromour present position. My own views are set out, not indisagreement on this point, but solely in order tomake clear some matters which seem not to have beenexplicated fully in the other opinions.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT question employees about theirunion activities.WE WILL NOT promise and thereafter grant em-ployees benefits and/or new job classifications todissuade them from union activities or rewardthem for ceasing to support a union.WE WILL NOT grant raises or other benefits toour employees to influence their rejection of aunion.WE WILL NOT threaten employees because oftheir testimony in a National Labor RelationsBoard proceeding.WE WILL pay Charles Valera for losses he suf-fered as a result of our having rescinded his wageincrease in August, 1972.WE WILL NOT discriminate against any employ-ee because of his activity on behalf of UnitedSteelworkers of America, AFL-CIO.WE WILL, upon request, bargain collectivelywithUnited Steelworkers of America, AFL-CIO, respecting rates of pay, wages, hours, orother terms and conditions of employment, asthe representative of our employees in the follow-ing bargaining unit:All production and maintenance employeesemployed by us at our Fitchburg, Massachu-setts, plant, excluding office clerical employ-ees, professional employees, guards, foremen,and all supervisors as defined in the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their right to join or assist that Union or anyother union.STEEL-FAB, INC. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARD(Employer)DatedBy(Representative)(Title)workers of America,AFL-CIO,isa labor organizationwithin the meaning of Section 2(5) of the Act.IITHE UNFAIR LABOR PRACTICESA. The FactsThis is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced or covered by any other material. Any ques-tions concerning this notice or compliance with itsprovisions may be directed to the Board's Office, 7thFloor-Bulfinch Building, 15 New Chardon Street,Boston,Massachusetts 02114, Telephone 617-223-3300.DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Administrative Law Judge: This casewas heard at Fitchburg, Massachusetts, on various dates inDecember 1972 and January 1973, based on charges filedSeptember 6, 1972, and a complaint issued October 19,1972, alleging that Respondent violated 8(a)(1), (3), and (5)of the Act. In its answer, Respondent denied that it engagedin any unfair labor practices. In Case 1-RC-12298, an elec-tion was conducted on August 31, 1972, pursuant to a stipu-lationforcertificationupon consent election, whichresulted in a 36-35 vote against the Union. On October 7,1972, the Union filed timely objections to the election. OnOctober 11, 1972, the Regional Director determined that ahearing on the objections was necessary, and ordered thatthe objections be consolidated with Case I-CA-8560 Thecomplaint was amended by the Regional Director on De-cember 1, 1972, and by counsel for the General Counsel atthe hearing on January 4, 1973. The General Counsel andRespondent have filed briefs, which have been carefullyconsidered.Upon the entire record in the case,) including my obser-vation of the witnesses, I make the following:FINDINGS OF FACTITHE BUSINESSOF THE EMPLOYER AND THE LABOR ORGANIZATIONINVOLVEDRespondent, a Massachusetts corporation, is engaged inthe manufacture, sale, and distribution of fabricated steeland related products at its plant in Fitchburg, Massachu-setts.Respondent annually both receives from and ships topoints outside the Commonwealth of Massachusetts materi-als and products valued in excess of $50,000. I find, asRespondent admits, that it engagedin commercewithin themeaning of Section 2(6) and (7) of the Act. United Steel-1The General Counsel's unopposed motion to correct the transcript ishereby granted.Charles Valera, an employee of Respondent, was at allpertinent times chairman of the employees' "Shop Commit-tee," which functioned as the representative of the employ-ees with respect to presenting grievances, and requests forwage increases, to the Company. It met monthly with theCompany's general manager and plant superintendent. Asspokesman for the committee, Valera had presented a num-ber of demands to management at the March, April, andMay meetings. Among the demands was a general wageincrease, thejob classification system, and that the Compa-ny remedy the chronic lateness of the 6-month wage re-views. These demands, along with others, were reiterated atsuccessive monthly meetings through the July meeting. Atthe May meeting, the committee was informed that a gener-al wage increase would be considered about October 1. TheCompany also indicated at that time that they would try tospeed up the reviews and to straighten out the classifica-tions. Following that meeting, the employees concertedlyrefused to work overtime for about 3 days, returning towork after a meeting with Company President Edward Hall,who promised to see about correcting the lateness of thereviews and to examine the wage scale, and repeated theearlier expectation of an October 1 general increase.Valera began receiving requests from the employees toget a union into the plant in July. He then called on anofficial of the Steelworkers local, who instructed him inorganizing the plant. Valera was given a number of authori-zation cards. He distributed some to employees, and alsocalled Union Representative Chris Joyce. The Union's or-ganizational campaign at Respondent's plant thus began inlate July. About July 24, union organizers passed out leaf-lets and authorization cards, with return addressed enve-lopes attached, to Steel-Fab employees outside the plant.Valera received a number of signed authorization cardsfrom employees, and the Union received a number of cardsin the envelopes given out to the employees. At a meetingabout August 2, to which Valera invited six employees, BartMurray, aunionstaff representative in charge of the unioncampaign at Steel-Fab, spoke to the men, telling them thattheUnion had received signed authorization cards from"well over 60%d" of the employees, and that they intendedto ask the Company for recognition the next day. This wasdone, by letter dated August 3, 1972. On August 4, theRespondent refused to recognize the Union.As noted above, the Union filed a representation petitionon August 4, and, pursuant to a stipulation for certificationupon consent election, an election was conducted August31, with the Union losing 36 to 35. The bulk of the allegedunfair labor practices in this case occurred between July 24and August 31, and these also constitute the grounds for theUnion's objections to the election. There is alsoat issuebefore me other conduct by Respondent, occurring afterAugust 31, alleged to have been violative of the ActOn the same day that the Union distributed cards at the STEEL-FAB, INC.plant entrance, President Hall called the day-shift employ-ees together in the lunchroom. Hall told them he knew thatcards were being distributed, that if the employees signedthem, the union would be "automatically put into the facto-ry," and that "we don't need a god damn union in here."'Hall, according to his own testimony, also told the men thatthe company "had run for six years without a union and Ithought we could run our affairs better without any outsideinterference, and I hoped we wouldn't have a Union." Headded that he understood "that they received cards and Ihope they would not sign them and return them," and that"we thought we could run our affairs better by ourselves."Respondent at about that time, and continuing almost tothe date of the election, August 31, posted a number ofnotices on its bulletin board dealing with the Union's cam-paign, and sent several letters to employees. None of thesenotices or letters is specifically alleged as violative of Sec-tion 8(a)(1) of the Act. All of them stated and reiterated thetheme that the Company was against having the Steelwork-ers represent its employees, hoping the employees would notcommit themselves by signing cards for the union, empha-sizing that the employees did not need a union to receive fairtreatment from the Company, and pointing out variouspromises allegedly earlier made to the employees regardingwage increases and other benefits.3During the next few weeks after Hall's initial talk to theemployees, Hall went around the plant, talking to the menat their work stations. In response to the question, "Did youattempt to find out from the men why they wanted a Unionin the plant?" Hall replied, "Yes, I talked to all our men,most all of them." This was part of his "campaigning againstthe Union."In furtherance of this campaign, Hall also sought to as-certain why the employees felt they needed a Union. Duringthe course of his travels around the plant, "most of themtold me they didn't want a Union." The "job classificationsetup, " which had, for many of the positions in the plant,three ratings, with some eight different pay rates within eachof the three, "seemed to be a bone of contention." Hall alsotestified that the men indicated great dissatisfaction with thelateness of the wage reviews, which were supposed to begiven each six months. On discovering this, "The first thingI did was try to check on the reviews, on the reviews whichI had paid no attention to, because it was supposed to betaken care of by other people . . . And I found, somewhatto my dismay, that we were way behind in having our re-views, properly on the six month basis." This was "probablythe first part of August," according to Hall, and he "said wemust immediately catch up and have these reviews as quick-ly as we can."Early in August, Malta reported to Hall that he "beganto get caught up." Hall informed the employees, when hefound out what their problems were, that he would takesteps to take care of them. Hall further testified that heindicated to the employees, during the course of his cam-2 Based on the testimony of Valera; Hall did not deny having made thesestatements.3Valera testified to a particular notice, which is not in evidence, the word-ing of which was denied by MacRae and Hall. I need not resolve the alleged"conflict" as it would not affect any findings or conclusions herein373paign, that he could not correct many of the things that werecausing dissatisfaction until the Union business was re-solved. Asked by the General Counsel "Did you ask themwhether or not they were interested in the Union when youdiscussed these things to [sic] them?" Hall said "I am sureIdid." He also, in these conversations at the employees'work stations, "made it more positive that I was against theUnion, . . . and I tried to convince them to be against theUnion, too." Hall kept a personal running account of howhe thought the election was going to come out.Although Hall, as noted above, admitted that he attempt-ed to ascertain employees' union sympathies during his anti-union campaign, he denied that he had flatly asked anyemployee whether he was for or against the Union, or anydirect words to that effect. The testimony of perhaps a scoreof employees is to the contrary. Thus, employee DennisBarret testified that Hall asked him "What do you feelabout the Union?" John Buckley testified that Hall askedhim "if I had an opinion on the Union." Thomas Koulatestified that Hall asked him "how things were going and ifIwas going to stick with him." Norman LeBlanc testifiedthatHall asked him "what I thought about the Union."Raymond Paradis testified that Hall asked him "How I feltabout the Union." William Lekaditis also testified that Hallasked him "how he felt about the Union." Hoyt Norristestified that Hall said to him "You're a strong union man,aren't you?" John Gallant testified that Hall asked him if he"was going to back him up, or vote for the union." StevenSmith testified that Hall asked him "if I was going to votefor the union." I shall not detail any further employee testi-mony in this regard, for I am satisfied that in accomplishinghis avowed purpose of finding out how the employees feltabout the Union, Hall did in fact ask the question in somany words, as the above, and other, employees crediblytestified.The testimony of many employee witnesses also confirmsHall's having solicited from them what their grievances anddissatisfactions were. In many instances, such solicitationaccompanied Hall's questioning them about their unionsympathies. Hall also promised some of the employees ben-efits, sometimes accompanying the promise with the condi-tion "if we beat this union thing" (testimony of MichaelYedinak, who I credit); or "if the union didn't get in thathe would like to see this wage problem straightened out andgo into effect as soon as possible" (testimony of ThomasGallant); or "if we can beat this thing, he was going to givethe Class A Fitters $4.25 an hour";4 or that "if I give hima chance he is going to bring us to $4.25 an hour" (testimonyof Walter Sebek); or that "if the union doesn't come in I amgoing to get the 5-1/2% the day after" (testimony of WilliamLekaditis); or that "the following Monday, after the Unionelection is over, that this would come into effect, this A,B,and C rating which would give equality to all the men"(testimony of Hoyt Norris); or that "things will change afterthe election, provising the union didn't get in" (testimony ofDante Tonet); or that "people working there as Fitters andWelders could go up, pertaining [sic] that the union didn'tget in, could go up a certain amount of money" (testimonyof John Gallant). Other employees testified to the same4 Testimony of Norman LeBlanc, a class B fitter at the time. 374DECISIONSOF NATIONALLABOR RELATIONS BOARDgeneral effect, and Isee noneed for setting forth the sub-stance of all their testimony.Ido not find that General Manager Theodore MacRaequestioned any employees directly about their union senti-ments.Only one employee, John Keegan, testified thatMacRae had questioned him,5 and MacRae specifically de-nied questioning anyone. However, MacRae did testify thatalthough he never asked any employee how he felt about aunion, he did ask them "how they felt about the company"in discussions in which the Union was mentioned, "proba-bly" raised by MacRae himself. MacRae, like Hall, kept aseparate poll of how he thought employees were going tovote, as a result of his conversations with them.In addition to promising employees benefits during thecourse of his individual talks with them, Hall met with fouremployees, John Gallant, Tom Gallant, Al Hendrickson,and William Johnson on August 15. Hall told the four em-ployees at this meeting about his new wage plan, about hisproposal to change the classification system, and that ageneral increase would "definitely happen." According toHendrickson, Hall said he wanted to put his ideas intoeffect, but "the Union matter had to be settled first." Hen-drickson also testified, and I credit him, that Hall "did tellus to go out and spread the word." In fact, Hendrickson didgo out and spread the word.President Hall testified that he learned from the employ-ees that they were particularly concerned about thelatenessof the periodic wage reviews, supposed to be held every 6months, and that he gave instructions that the general man-ager and the plant superintendent "catch up" and "havethese reviews as quickly as we can." During the month ofAugust, 44 employees received wage increases. Accordingto the somewhat confusing records and equally confusingtestimony of Tony Malta,6 it appears that there were about37 "regular" reviews in August, and seven "incentive" re-views, or reclassifications. It is clear that only two employ-ees were reviewed without receiving any pay increase inAugust, one of them being Charles Valera, who first wastold he was getting an increase, and then, by President Hall,that he was not. There were approximately 73 employees onthe payroll at that time, with about 15 of them not havingbeen hired before April. The previous February, there hadbeen approximately 21 reviews (4 listed as incentive re-views), with 15 increases granted. The testimony of compa-ny officials indicates, and the documentary evidence bearsout, that a review does not automatically resultin an in-crease. In prior months, for example, there had been only5 increases granted out of 24 reviews in June 1972, only 6out of 10 in May 1972, and only 14 out of 24 in April 1972.Ishall not detail all the evidence, both testimentary anddocumentary, with respect to reviews and wage increases;the above suffices for purposes of the issues in this i.ase.As already noted on several occasions, Charles Valerawas one of two employees who were reviewed without re-ceiving wage increases during August. On August 4, 1972,5 "What about this union thing9" was the way Keegan put it6His definition of "regular reviews" and "incentive" or "merit" reviewsdid not seem to accord with that of MacRae, nor did his own handwrittennotations on employees' cards always accord with the stipulated payrollinformation in evidenceTony Malta gave Valera a review. Valera had not receivedany wage increases, although accorded reviews in April andJune of 1972, since June 1971. Malta told Valera that he wasgiving him a raise. Valera then left for his 2-week vacation.He returned to the plant August 11 on personal business,and was met in the lunchroom by President Hall, who askedhim to step outside, and told him he was rescinding theraise.When Valera asked why, Hall said it was because hedid not do enough work for a class A fitter. Valera re-sponded, "If I don't do enough work, then why did they giveme the raise in the first place?" Hall then said that he didnot care what they did, he was rescinding the raise, and ifValera did not like the way he (Hall) did things, he "couldgo elsewhere." The conversation ended with Hall askingValera "how in hell did you ever become shop committeechairman?" Valera answered that he was "elected by themen."The testimony of Hall, MacRae, and Malta with respectto the granting and rescission of Valera's August raise wasconfusing and self-contradictory.Hall testified that heheard about the raise from employees Perry and Quimby,that these two employees were upset about it, and that hethen went to MacRae and "strongly recommended" that theraise be rescinded. MacRae, on the other hand, testified thathe himself decided to rescind the wage increase, havingheard about it by overhearing a conversation, although Halltestified thatwhen he first questioned MacRae aboutValera's raise, MacRae "didn't know about it." Valera wasfar and away the most active Union proponent amongRespondent's employees. He was responsible for bringingthe Union into the plant in the first place, and he was theonly employee who passed out union authorization cards toother employees. Hall admitted that Valera had been some-what of a thorn in his side because of his activities on behalfof the shop committee, of which Valera was Chairman.As already noted, the Union demanded recognition, byletter, on August 3, 1972, and Respondent declined to rec-ognize the Union on August 4. The Union, on that date, hadcards signed or purportedly signed by a substantial majorityof Respondent's employees. Whether or not it had a legalmajority will be considered in the "Discussion" section ofthisDecisionB. Discussion and ConclusionsThe alleged violations of Section 8(a)(1) of the Act fallinto three general categories: (1) coercive interrogation, (2)promises of benefits, and (3) granting of extraordinary ben-efits in the period between the advent of the Union and theelection. The alleged violation of Section 8(a)(3) consists ofthe "rescission" of a wage increase presumably promised toCharles Valera. The General Counsel also contends thatRespondent violated Section 8(a)(5) by refusing to bargainwith the Union on and after August 4, 1972, and by certain"unilateral acts" and "refusals to furnish information to theunion," subsequent to the August 31 election. Finally theGeneral Counsel alleges as violative of Section 8(a)(1) cer-tain conduct of Respondent's president, Edward Hall,which occurred during a hiatus in the hearing before me. STEEL-FAB, INC.3751.The 8(a)(1) and(3) violationscial agents" AlbertHenrickson, Jr., or ThomasA. Perry'sThat Respondent violated Section 8(a)(1) by coercivelyinterrogating its employees is fully established by the testi-mony of Edward Hall, Respondent's president, taken to-gether with that of employee witnesses too numerous tomention here. I have found that Hall asked a great manyemployees how they felt about the Union, or words to thateffect,while engaging in his "personal campaign" againstthe Union. As the facts reported above show, many of theseinterrogations occurred in conjunction with Hall's attemptsto ascertain the source of employee dissatisfaction, and Halloften accompanied the questioning with promises of bene-fits,and assurances that the conditions being complainedabout would be remedied, sometimes making such benefitscontingent upon the Union losing the impending election.In these circumstances, I cannot accept Respondent's argu-ment that because Hall never sought to determine who hadactually signed authorization cards, or because the "natureand tone of his talks with employees was affirmative and notinquisitive," or because the union campaign was the pri-mary matter of discussion among the employees duringthat period, the questioning somehow became benign, rath-er than coercive in nature.Respondent also argues that Hall's "frank and open ad-mission of such discussion is indicative of the harmlessnessof the discussion and the absence of any intent to violate theAct" Perhaps lack of intent is suggested by Hall's "open-ness," but "harmlessness" does not follow from frankness oropenness. Nor is the fact that "no one felt restrained frombeing honest and sincere as to their interest in the Union,"which Respondent claims is manifest from all of the em-ployees' testimony, indicative of the fact that "the employ-ees felt perfectly safe." Indeed, even direct employeetestimony that they did not feel coerced would have nobearing on whether as a matter of law Respondent's con-duct was coercive. I question, moreover, the factual basisfor Respondent's contention in this latter respect, as Hallhimself indicated in his testimony that he was quite sur-prised by the vote at the election (36 to 35 against theUnion), having believedas a resultof his survey that theoverwhelming majority of the employees would vote againstunion representation. Perhaps the employees were not sohonest and sincere with Hall; perhaps they were in factcoerced.In any event, as I have indicated, I find that Respondentviolated Section 8(a)(1) by the systematic interrogations, asdescribed above, of its president, Edward Hall. I concludealso that General Manager MacRae's more subtle attemptsto ascertain the extent of union sentiment in the plant vio-lated Section 8(a)(1). As MacRae's own testimony estab-lishes, he did seek to get employees' views, not by askingthem whether they were for the Union, but whether theywere for the Company. With Hall himself during the sameperiod asking the more direct question,it isunlikely thatany employee would fail to realize the import of MacRae'squestioning, particularly since "union" was prominentlymentioned in most of his discussions with the employees.Ido not find any substantial evidence to support theGeneral Counsel's allegations of interrogation by TonyMalta or Robert Rossitter. Nor do I find that alleged "spe-conduct entailed any violations of the Act, for I do notregard either as a supervisor or as an "agent" within themeaning of the Act. As noted below, Henrickson did playa role in letting employees know about certain benefits Hallwas dangling before them as part of Respondent's antiunioncampaign, but in this latter respect he was only a conduitfor Hall's unlawful conduct, not an "agent" in his own right.I find also that Respondent violated Section 8(a)(1) byquestioning its employees with respect to the sources of theirdissatisfaction, and by both promising and bestowing vari-ous economic benefits to the employees for the purpose ofinducing them to refrain from supporting, or voting for, theUnion. The evidence detailed above clearly demonstratesthat Hall in particular, and MacRae and Rossitter as well,did promise wage increases, changes in the classificationsystem, and the like, in some instances making the grantingof the benefit contingent on the Union not becoming theemployees' bargaining representative, and in mostinstanc-es, as to Hall, accompanying the promise with interrogatingthe employees about their union sentiments.As noted above, Hall held a meeting with four employeesabout August 15, outlining his plans for improving the class-ification system, restructuring the wage rates, and indicatinghis intent to give a general wage increase when the "unionbusiness" was over. He told the employees at this meetingto "spread the word" to the other employees. This too con-stituted an obvious promise of benefit to the employees.Telling the employees to "spread the word" plainly demon-strates Respondent's purpose to capitalize on its promises,so that their impact would be broader than just to the fourmen at the meeting, or merely to those that the four hap-pened casually to mention the matter. Enlisting employeeaid in such dissemination, however, does not make the em-ployee an agent of Respondent, and I reject the GeneralCounsel's contentionthat Hendrickson, or Perryin anotherrespect, was in fact an agent of Respondentso asto attrib-ute any conduct on their part to Respondent.As to former Plant Foreman Rossitter's involvement, itstems from his having advised Norman LeBlanc on,August12, that he was one of three employees in line for the nextforeman's job, at about the same time that Hall had interro-gated LeBlanc about his union activity, and, about a weeklater, telling LeBlanc that he (Rossitter) "felt I would bebetter off without a union and that I could go further with-out one.,,As related above, Hall himself testified that as a result ofthe employees' expressed concern about the lateness of thereviews, Hall set about to "immediately catch up and havethese reviews as quickly as we can." Respondent did "catchup." During the month of August there were 46 reviews,resulting in 44 wage increases. One of the two which did notresult in an increase was with respect to Charles Valera, whoin fact had been "recommended" for the increase by TonyMalta at the review, but had the increase rescinded. Asdiscussed below, -1-am finding this rescission violative ofSection 8(a)(3) and (1) of the Act.Never before had Respondent reviewed so many employ-ees in a single month. The previous high, as I read thedocumentary evidence, was 33 m December 1971, which,since it wasfollowed by only two reviews in January of 376DECISIONS OF NATIONAL LABOR RELATIONS BOARD1972, I infer was attributable to the "Christmas spirit." Andnever before was the percentage of wage increases so high,as a result of the reviews, as during August. By contrast, inJune 1972, there were 24 reviews, with only 5 wage increas-es; in April 1972, there were 24 reviews with only 14 wageincreases.?The highly disproportionate number of reviewsand of wage increases, standingalone,establishes a patternthat can only be attributed to the advent of the Union. SeeGruber's Food Center, Inc.,159 NLRB 629, 636-637;Kaw-neer, Inc.,164 NLRB 983, 985, enfd. 413 F.2d 191 (C.A. 6,1969).Coupled with Hall's own admitted intent to cureemployee dissatisfaction by curing the lateness of the re-views, thereisnoquestion but that the inference drawnfrom the numbers is correct. I conclude, accordingly, thatRespondent violated Section 8(a)(1) of the Act by bestow-ing upon its employees an excessive number of wage in-creasesin August 1972.It is a bit difficult to ascertain exactly how many reviews,or wage increases, would normally have taken place duringthat period, particularly in the light of the Company's long-standing failure to adhere to its own policy of periodic6-month reviews prior thereto. Thus, it is no defense to thisallegation to show, as Respondent attempts to do, that alarge number of the "reviews" during August were either"on time," being approximately 6 months after a prior re-view, or "late," as more than 6 months after a prior review.The "catch up" itself, attributable to Hall's desire toamelio-rate the dissatisfaction, and part of his "campaign"againstthe Union, suffices to negate that defense. Indeed, since "ontime" reviews hadnotbeen the pattern in the past, it canhardly be argued that they suddenly became the norm. It istrue that employees were not specifically told, with respectto reviews, that they were being given in return for a voteagainst the Union. But the impact of such a large numberof wage increases, virtually admitted as one way of curingthe dissatisfaction that engendered the desire for a union,could not have been lost on the employees. This impactsurely was greatly magnified by the fact that the one em-ployee whose increase was actually rescinded during thatperiod after it had been promised was Charles Valera, theprime moving force of the Union's drive to organize Steel-Fab's employees.The rescission of Valera's increase not only served toemphasize the purpose, and enhance the effect, of the manyincreases given to the employees after the Union's advent;it also was itself a violation of Section 8(a)(3) and (1) of theAct. The facts set forth above with respect to itsrescissionamply support the inference that it occurred because of acombination of Valera's role as the employee leader of theunion movement, and his gadfly role as chairman of theshop committee, during the preceding months. Respondentargues that the granting of the increase by Malta "was un-doubtedly influenced by Valera's position in Union organi-7 The record is confusing,as noted above,as noted above with respect to"reviews,"in that Malta and MacRae testified to "incentive," "merit," and"regular" reviews or increases,without any clear delineation of the differ-ences involved Some of the increases,the testimony shows,results fromchanges in an employee's classification I have, however, lumped all of themtogether in this discussion under the term"review,"for the numbers involvedare the significant feature,rather than the precise basis for the wage increase,during the preelection period.zational efforts," that Malta "was faced with a problem andtook what he figures was the easy way out," and as MacRaetestified, "We were in a very critical time right there, be-cause I knew that Charlie had been named in the correspon-dence from the union, and that whether I did or did notallow a raise for Charlie, I was in trouble." I cannot agreethat there would have been "trouble" by keeping in effecta raise to Valera during a period when some 46 ofRespondent's employees were receiving raises, with Valerahimself not having been reviewed since December 1971, andnot having received a wage increase since July 1971, 13months earlier.Hall's intervention 8 itself, was unprecedented; he hadnever before intervened in such matters, had never beforerescinded any wage increase granted an employee. The ver-sions of MacRae and Hall were in sharp conflict with re-spect to the rescission of Valera's increase. Hall testifiedthat he strongly recommended to MacRae that the raise berescinded.According to Hall, he first learned about theraise from two employees, Perry and Quimby, who werepurportedly upset that Valera got a raise when they did not.Hall then questioned MacRae about Valera's raise, and,according to Hall, MacRae "didn't know about it." Hallthen said "you better check with Mr. Malta because person-ally I don't approve of that particular increase and in fact,I am very much against it. And.he did check with Mr. Maltaand I understand that Mr. Malta said well, I promised Iwould try to get him a raise, but I know I made a mistake."MacRae testified that he heard about the increase to Valeraby overhearing a conversation in the foreman's office, andthat he then wrote a note to Hall informing Hall about theincrease,and that he subsequently told Hallthe increaseshould be rescinded, and Hall- agreed with him.As has been stated, Valera was the prime mover, amongthe employees, in the Union's organizational drive. It washe who first contacted union officials. It was he who passedout union authorization cards to many employees in theplant. He had also been chairman of the shop committee,and Hall, when asked by the General Counsel, "Don't youfeel he [Valera] has been somewhat of a thorn in your side?"responded "Because of his activities on the committee, to alittle extent, but to a much greater extent he doesn't workhard." Hall also indicated in his testimony that he wasunaware of prior promotions or merit increases having beenaccorded to Valera.Assuming,arguendo,thatMalta was influenced byValera's position as the chief union adherent among theemployees to promise him the raise in the first place, thatwould only serve to emphasize the discrimination involved,and the lesson to the other employees manifest, in its subse-quent rescission. The extensive coercive interrogations, thepromises of benefits, and the bestowal of benefits, all keyedto Hall's "personal campaign" against the Union, coupledwith the unprecedented nature of the rescission of the wageincrease, with Hall intervening in a matter never before ofdirect concern to him, as well as the conflicting stories of8Were Ito believe that MacRae independently decided to rescind Valera'sraise, and therefore that it was only a coincidence that Hall made the samedecision at the same time,Iwould nonetheless conclude that the rescissionwas discriminatory,MacRae, rather than Hall, then being the Steel-Fabofficial acting for discriminatory reasons. STEEL-FAB, INC.377Hall and MacRae, all lead inescapably to the inference thatRespondent was motivated, in rescinding Valera's increase,by his open espousal of and leadership in the Union's orga-nizational drive, as well as his having been a leader of theemployees as chairman of the employee shop committee. Iconclude, accordingly, that Respondent thereby violatedSection 8(a)(3) and (1) of the, Act.President Hall, about December 20, 1972, told employeesQuimby and Koula that he would meet with the shop com-mittee at its next scheduled meeting about a week later onlyifValera were not present, because Valera had called hima liar in the courtroom. Quimby and Koula reported this toValera. On December 26, all three employees reported toHall's office for the scheduledmeeting.Hall then told Val-era that he wasn't going to talk to him at the meeting, andthat Valera was excused. He left, and Quimby and Koulaleftwith him. The next day, Ted Hall, Jr., concededly asupervisor, tolda meeting of all the day-shift employees thatValera should step aside, because he had called his (Hall,Jr.'s) father a liar under oath. The occasion for Hall's ire wasthe following colloquy at the second day of the hearingbefore me. Respondent's counsel asked Valera "Did youhear Mr. Hall testify yesterday you swore at him?" Answer:"Yes, I did." Question: "Are you telling us that heis a liar?"Counsel for General Counsel: "Objection." Judge Welles:"Overruled." Question: "Are you telling us that heis a liarfor the statement he made yesterday?" Answer: "For thethings that he said, yes."Manifestly, Valera was disagreeing with testimony previ-ously given by Hall. But he was not himself using the word"liar," the word was used only by Respondent's counsel,and Valera was hardly in a position to do other than agree,with the limitation "for the things that he said," without ineffect changing his own testimony. This could scarcely becharacterized as impugning the character of President Hall.Even if it could, Hall's refusal to meet with the shop com-mittee, as long as Valera was there, compounded by hisson's telling the employees that Valera should be removedfrom the committee, as a reprisal for what he said in testify-ing in this case, constitutes a clear violation of Section8(a)(1) ofthe Act.2.The refusal tobargaina.The unit appropriate for bargainingThe parties agree that the appropriate unit, the one inwhich the election was held, is as follows:All production and maintenance employees of Respon-dent employed at its Fitchburg, Massachusetts plant,excluding office clerical employees, professional em-ployees, guards, foremen, and all supervisors as definedin Section 2(11) of the Act.b. The majority status ofthe UnionThe General Counsel introduced into evidence 55 unionauthorization cards in a unit of 73 employees. Forty-fouremployees testified with respect to their cards. Forty-threeof these employees identified their signatures on an authori-zation card. One, Raymond Paradis, testified that he washanded a card by Charles Valera, filled it out and handedit back to Valera, and intended to sign it, but unaccountablyomitted to do so. I have no reason not to credit Paradis'explanation, and therefore no hesitancy in counting hiscard. Francis Deschene testified that he signed a card afteritwas read to him by his wife-he does not read English.However, he also testified that he did not know what thecard meant, and that he signed it because he thought ev-erybody had to sign a card. In these circumstances, I shallnot count Deschene's card.Many of these 43 cards were obtained by employees atthe plant entrance, where they were being distributed byUnion agents. Attached to these cards was a union flyerentitled "Simonds Sez." After describing a union victory thepreceding year at another company in Fitchburg, and thewage and fringe benefits obtained in the Union's contractwith that company, Simonds Saw & Steel Division of Wal-lace-Murray Corp., the flyer went on to say "HOW ABOUTYOU? Today, the Steelworkers' Union is offering you thesame opportunity to have a voice in your wages, hours, andworking conditions. To start the ball rolling, you should signthe attached card and return in the postage-paid envelope.When 60% of the employees have signed, we will petitionthe United States Government to conduct a secret ballotelection.We're offering the tools to a better way of life, thedecision to use them is yours." The Union agents distribut-ing the cards with the flyer attached did not have any con-versations with the employees to whom they gave them,other than a "Good morning," or something of that nature;they had been instructed not to carry on conversations withthe employees, but to refer problems or questions to UnionRepresentatives Joyce and Murray. Respondent argues thatall persons who signed cards received in this manner weremisled by the above-quoted language, and that those cardsshould not be counted .9The Supreme Court, inN.L.R.B. v. Gissel Packing Co.,39,5 U.S. 575, 606 (1969), said that "employees should bebound by the clear language of what they sign unless thatlanguage isdeliberately and clearly canceled by a unionadherent with words calculated to direct the signer to disre-gard and forget the language above his signature." In thiscase, the authorization card stated: "°I hereby accept andrequest membership in the UNITED STEELWORKERSOF AMERICA, and of my own free will hereby authorizethe United Steelworkers of America, its agents or represen-tatives, to act for me as a collective bargaining agency in allmatters pertaining to rates of pay, wages, hours of employ-ment,or other conditions of employment." This is, ofcourse, and Respondent does not contend otherwise, a per-fectly straighforward, clear, and unambiguous card. I am9Union Representative Murray testified that the cards with the flyersattached contained the language"If you wish to serve on the OrganizingCommittee please check this box," while those given to Valera did not con-tain this languageRespondent argues that as the cards of some of theemployees who testified they were given cards by Valera contained thislanguage, they must have been received at the plant entrance, and thereforethe employee recipients must have received the above flyer. In view of mydisposition of Respondent's contention that any card signed by a recipientof the flyer is invalid, I need not determine precisely how many cards weredistributed this way and how many by Valera 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDsatisfied that the language of the flyer does not nullify theclear card languageSouthwest Regional Joint Board v. N. LR.B 441 F.2d 1027, 1033-1034 (C.A.D.C., 1970). No otherbasis is asserted for invalidating these cards.The above conclusion, that nothing in the union flyerinvalidates the cards,meansthat the Union's majority isestablished, 43 valid cards out of 73 employees, withoutmore. As to nine other cards introduced by the GeneralCounsel, no testimony was presented, but cancelled payrollchecks were introduced, presumably endorsed by thesigner,for the purpose of comparison with the signatures on theauthorization cards. There is, of course, no testimony thatthe payee on the check actually signed it, but to the extentthat the endorsement on a paricular check is identical withthe signature on an authorization card, it staggers the imagi-nation to conceive that each could have been forged As toseven of thenine,Ihave no doubt whatsoever that thesignatures are identical. These are: Frusciante, Vassallo,Richard, Norton, Martin, Allard. and Faatz. In the circum-stances, I have sufficient doubt, although the signatures aresimilar, so as not to count the cards of Guillemette or Bur-gess.The 7 cards I am counting brings the total of validcards to 50. The Union thus had a clear majority of theemployees signed up when it demanded recognition on Au-gust 3, 1972.c.The refusal to bargainThe unfair labor practices already found in this case werepervasive, in that almost every employee in the plant wasdirectly subject to interrogation by Respondent's President,Edward Hall, both with respect to his union sympathies andthe reasons for employee dissatisfaction. Furthermore, Re-spondent took steps to eliminate the causes of dissatisfac-tion, and hence of the desire for union representation, byeither curing or promising to cure, in many instances mak-ing the fulfillment of the promise contingent on the Unionlosing the election, the stated sources of dissatisfaction. Fur-thermore, Respondent rescinded, for discriminatory rea-sons,thewage increase promised to the employeeresponsible for bringing in the Union, Charles Valera. Fi-nally, Respondent continued to give the employees benefitsafter the election was lost by the Union 36 to 35, and whileobjections to the election were pending. In these circum-stances, it is apparent that traditional remedies cannot rad-icate the impact of Respondent's unlawful conduct, andthat the only available effective remedy is a bargainingorder.N.L.R.B. v. Gissell Packing Company, supraat 614;Skaggs Drug Centers, Inc.,197 NLRB 1240;Soil MechanicsCorp.,200 NLRB No. 60. I conclude, accordingly, that Re-spondent violated Section 8(a)(5) and (1) of the Act byrefusing to recognize the Union on August 4, 1972.d.Further allegedrefusal-to-bargain conductThe GeneralCounsel contends that Respondent also vio-lated Section 8(a)(5) ofthe Act bycertain conduct occurringafterAugust4, 1972,such as the refusal to furnish theUnion certain information requested by it, and the "unila-teral" implementation of various wage increases and otherbenefits.Contrary to the General Counsel, I view thesematters as wholly derivative from the refusal to bargain Ihave already found. In other words, were there no flat refus-al to bargain found unlawful, there would be nothing wrongwith "unilateral" action taken thereafter. With a refusal tobargain, and an order to bargain to remedy that refusal, itwould be pointless to find that everything Respondent didafter August 4 with respect to its employees further violatedtheAct, and equally pointless to issue specific remedialorders for such alleged violations. The remedy I am recom-mending thus needs no further embellishment.CONCLUSIONS OF LAW1.By unlawfully interfering with, restraining, and coerc-ing its employees, as found herein, Respondent has engagedin unfair labor practices within the meaning of Section8(a)(1) of the Act.2.By discriminating against Charles Valera because ofhis union activities, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.3.By refusing to bargain with the Union, on and afterAugust 4, 1972, when the Union represented a majority ofthe employees in the appropriate unit described above, Re-spondent has engaged in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom, and that it take certain affirmative actionnecessary to remedy the unfair labor practices and to effec-tuate the policies of the Act. Included in this affirmativeaction will be a recommendation that Respondent makewhole Charles Valera for losses he suffered because of therescission of his wage increase in August 1972, with thepayment of interest at the rate of 6 percent per annum.IsisPlumbing & Heating Co.,138 NLRB 716.As the unfair labor practices found also interfered withthe election held on August 31, 1972, I recommend that theelection be set aside. And, in view of my finding that abargaining order is warranted, I further recommend that apetition in Case 1-RC-12298 be dismissed and that all pro-ceedings held in connection therewith be vacated and setaside.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended: STEEL-FAB, INC.379ORDER 10Respondent,Steel-Fab, Inc.,Fitchburg,Massachusetts,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Interrogating its employees about their union activi-ties.(b) Promising employees benefits to dissuade them fromunion activities.(c)Bestowing benefits on employees to dissuade themfrom union activities.(d)Threatening employees with reprisals because of thenature of their testimony in a NationalLaborRelationsBoard proceeding. ,(e)Discouraging membership in United Steelworkers ofAmerica,AFL-CIO,or any other labor organization, bydiscriminatorily rescinding wage increases to employees oftheir union or other concerted activities.(f)Refusing to recognize United Steelworkers of Ameri-ca, AFL-CIO, as the exclusive collective-bargaining repre-sentative of its employees in the following appropriate unit:All production and maintenance employees at itsFitchburg, Massachusetts, plant, excluding office cleri-cal employees, professional employees, guards, fore-men, and all supervisors as defined in Section 2(11) ofthe Act.(g) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights guaran-teed by the Act.i° In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, asprovidedin Section102 48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemedwaived forall purposes.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a)Make whole Charles Valera, in the manner set forthin the section entitled"The Remedy," for anyloss of earn-ings suffered by reason of the discriminatory rescission ofhis wage increase.(b)Upon request, recognize and bargain with UnitedSteelworkers of America, AFL-CIO, as the exclusive collec-tive-bargaining representative of the employees in the afore-said appropriate unit respecting rates of pay, wages, hours,or other terms and conditions of employment and, if anunderstanding is reached, embody such understanding in asigned agreement.(c)Post at its premises in Fitchburg, Massachusetts, cop-ies of the attached notice marked "Appendix." 11 Copies ofsaid notice, on forms provided by the Regional Director forRegion 1, after being duly signed by Respondent's author-ized representative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to ensure that saidnotices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 1, in writing,within 20 days from the receipt of this Decision, what stepsthe Respondent had taken to comply herewith.IT IS FURTHER ORDERED thatthe complaint be, and it hereby'is,dismissed insofar as it alleges unfair labor practices notspecifically found herein.IT IS FURTHER ORDERED that the election held on August 31,1972, be setaside, and that the petition in Case 1-RC-12298be dismissed, and that all proceedings held in connectiontherewith be vacated and set aside.i i In the event that the Board's Order is enforced by a Judgment of a'United States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."